DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
reference characters 23 in FIG. 2 and 13 and 16 in FIG. 3 are not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Regarding claim 1, “40% to 60 or 45% to 55% or about 50%” (lines 8-9) needs to be changed to --40% to 60, [or] 45% to 55% or about 50%--.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, “it” (line 2) is not clear. What is positively recited by “it”?
See deficiency in claim 6 (line 2).
Allowable Subject Matter
Claims 1-4 and 7-16 are allowed.
Claims 5 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	The recitations of the specific features of method for the production of components, in particular curved or partially curved components, especially of wheel well liners of motor vehicles, in which the component is produced in a spread out or unfolded form and is moved to a curved or folded form at a later time in claim 1 including especially the construction of providing the component with a bending point, a material strength of the component in an area of the bending point is designed to be decreasing or smaller than a material strength of an adjacent area; and providing a minimum material strength in the area of the bending point to be 40% to 60% or 45% to 55% or about 50% smaller than the material strength of the adjacent area. A method for the production of components, in particular curved or partially curved components, especially of wheel well liners of motor vehicles, in which the component is produced in a spread out or unfolded form and is moved to a curved or folded form at a later time is not taught nor is fairly suggested by the prior art of record. 	
The recitations of the specific features of the component, in particular a curved or partially curved component, especially a wheel well liner of motor vehicles in claim 12 including especially the construction of bending point; and a material strength of the component in an area of the bending point being less than that of an adjacent area, wherein a minimum material strength in the area of the bending point has a material strength that is 40% to 60%, 45% to 55%, or approximately 50% less than the material strength of the adjacent area is not taught nor is fairly suggested by the prior art of record. 	
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612